HOFFMAN, Judge,
dissenting:
I disagree with the majority’s conclusion that the Olivers’ view of the events herein “rests upon an interpretation of the parties [sic] conversations which is neither rational nor consonant with the law of contracts.” At 694. I do not believe that Mr. Oliver’s conduct, including his statements that his insurance company would pay for the destroyed automobile, constituted an implied promise that he would be personally liable to McKain for the latter’s assumption of the Olivers’ debt to the Credit Company. Accordingly, I dissent.